170 S.W.3d 12 (2005)
STE. GENEVIEVE LAND INVESTORS, INC., Plaintiff/Respondent,
v.
Phillip H. TUCKER, William T. Tucker, and Verna Tucker, Defendants/Appellants.
No. ED 83622.
Missouri Court of Appeals, Eastern District, Division Three.
April 12, 2005.
Motion for Rehearing and/or Transfer Denied June 2, 2005.
Application for Transfer Denied September 20, 2005.
Theordore D. Dearing, Clayton, MO, for appellants.
P. Daniel Billington, Union, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., GLENN A. NORTON, J., and NANNETTE A. BAKER, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2005.

ORDER
PER CURIAM.
Phillip H. Tucker, William T. Tucker, and Verna Tucker (collectively referred to herein as the "Tuckers") appeal the judgment of the trial court in favor of Ste. Genevieve Land Investors, Inc. ("SGLI") on its petition for unlawful detainer. The Tuckers claim that the trial court erred in finding in favor of SGLI because they did not violate the terms of the lease. Additionally, the Tuckers argue that the trial court erred in finding that the lease was terminated because the forfeiture clause was against public policy. The Tuckers also claim that the trial court improperly awarded SGLI certain damages.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b). The motion of SGLI for attorney's fees on appeal is denied.